10-2936-ag
         Dokaj v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A094 044 753
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of March, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                   Circuit Judges.
11       _______________________________________
12
13       VALDETE DOKAJ,
14                Petitioner,
15
16                         v.                                   10-2936-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Parker Waggaman, Woodside, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Jennifer L. Lightbody,
27                                     Senior Litigation Counsel; Stefanie
28                                     A. Svoren, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5         Valdete Dokaj, a native and citizen of Albania, seeks

 6   review of a June 24, 2010, order of the BIA, affirming the

 7   October 1, 2008, decision of Immigration Judge (“IJ”) Javier

 8   Balasquide, pretermitting her asylum application and denying

 9   her application for withholding of removal and relief under

10   the Convention Against Torture (“CAT”).      In re Valdete Dokaj

11   No. A094 044 753 (B.I.A. June 24, 2010), aff’g No. A094 044

12   753   (Immig. Ct. N.Y. City Oct. 1, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15         Under the circumstances of this case, we have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008)    The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

20   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

21         Under the REAL ID Act, which applies to Dokaj’s

22   application for relief, “an IJ may rely on any inconsistency

23   or omission in making an adverse credibility determination

                                     2
 1   as long as the ‘totality of the circumstances’ establishes

 2   that an asylum applicant is not credible” (emphasis in

 3   original) (quoting 8 U.S.C. Section 1158 (b) (1) (B) (iii).

 4   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

 5   see Matter of J-Y-C-, 24 I. & N. Dec. 260, 265 (B.I.A. 2007)

 6   (finding that “the REAL ID Act no longer requires the trier

 7   of fact to find a nexus between inconsistencies and the

 8   ‘heart of the claim’”).

 9          Substantial evidence supports the IJ’s adverse

10   credibility determination.    See Xiu Xia Lin, 534 F.3d at

11   167.    The IJ found Dokaj not credible based on her admission

12   that she had lied at her asylum interview, claiming that, in

13   2005, she had been dragged into a car, threatened, driven

14   for several miles, and then thrown back out of the vehicle.

15   See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2006) (“a

16   single false document or a single instance of false

17   testimony may (if attributable to the petitioner) infect the

18   balance of the alien’s unauthenticated or uncorroborated

19   evidence”); see also Diallo v. Gonzales, 445 F.3d 624, 631-

20   33 (2d Cir. 2006) (reasoning that asylum interviews “take

21   place after the alien has arrived in the United States, has

22   taken the time to submit a formal asylum application, and


                                    3
 1   has had the opportunity to gather his or her thoughts, to

 2   prepare for the interview, and to obtain counsel,” and are

 3   therefore not entitled to the “special scrutiny” afforded to

 4   airport and credible fear interviews) (emphasis in

 5   original).   We are not compelled to find error in the IJ’s

 6   refusal to credit the explanations Dokaj offered because she

 7   first denied that she had lied, and did not admit her

 8   fabrication until after the Asylum Officer who had

 9   interviewed her had testified.    See Majidi v. Gonzales, 430

10   F.3d 77, 80-81 (2d Cir. 2005) (holding that the agency need

11   not credit an applicant’s explanations for inconsistent

12   testimony unless those explanations would compel a

13   reasonable fact-finder to do so); Yun-Zui Guan v. Gonzales,

14   432 F.3d 391, 396, 397 n.6, 399 n.8 (2d Cir. 2005) (stating

15   that an applicant’s “mere recitation that he was nervous or

16   felt pressured during an airport interview will not

17   automatically prevent” the agency from relying on the

18   interview for an adverse credibility determination as long

19   as the agency acknowledges and evaluates the explanation).

20   Accordingly, because the adverse credibility determination

21   infected the basis of Dokaj’s requests for withholding of

22   removal and CAT relief, the agency was permitted to rely on


                                   4
 1   that finding to deny both forms of relief.    See 8 U.S.C.

 2   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156

 3   (2d Cir. 2006).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot. Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk




                                    5